INDEMNIFICATION AGREEMENT

          This Agreement, made and entered into this February 8, 2006
(“Agreement”), by and between XLNT Veterinary Care Inc., a Delaware corporation
(“Company”), and __________ (“Indemnitee”):

          WHEREAS, to serve companies as directors or as officers or in other
capacities, highly competent persons require adequate indemnification against
risks of claims and actions against them rising out of their service to, and
activities on behalf of, such companies;

          WHEREAS, it is reasonable, prudent and necessary for the Company to
obligate itself to indemnify, and to advance expenses on behalf of, its officers
and directors to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from concern that they will not
be so indemnified; and

          WHEREAS, Indemnitee is willing to serve, continue to serve or to take
on additional service for or on behalf of the Company on the condition that he
be so indemnified;

          NOW, THEREFORE, in consideration of the promises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:

          Section 1. Services to the Company. Indemnitee will serve or continue
to serve as a director or officer of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his resignation.

          Section 2. Indemnity in Third-Party Proceedings. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 2 if
Indemnitee was, is, or is threatened to be made, a party to or a participant in
any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 2, Indemnitee shall be
indemnified against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding, had no reasonable cause to believe that his conduct was
unlawful.

          Section 3. Indemnity in Proceedings by or in the Right of the Company.
The Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if the Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 3 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery, or any court in which the Proceeding was
brought, shall determine upon

--------------------------------------------------------------------------------



application that, despite the adjudication of liability but in view of all
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

          Section 4. Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provisions of this Agreement, to
the extent that Indemnitee is a party to or a participant in and is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
If the Indemnitee is not wholly successful in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses reasonably incurred in connection
with any claim, issue or matter that is related to any claim, issue or matter on
which the Indemnitee was successful; provided, that an express determination
adverse to the Indemnitee was not rendered with respect to such related claim,
issue or matter. For purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

          Section 5. Indemnification for Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, in his
position as Company Agent, a witness in any Proceeding to which Indemnitee is
not a party, Indemnitee shall be indemnified against all Expenses actually
incurred by Indemnitee or on his behalf in connection therewith.

          Section 6. Additional Indemnification.

                    (a) Notwithstanding any limitation in Sections 2, 3, or 4,
the Company shall indemnify the Indemnitee to the fullest extent permitted by
law if Indemnitee is, or is threatened to be made, a party to any Proceeding
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnity shall be made under this Section 6(a) on account of the Indemnitee’s
conduct which has been adjudicated to constitute a breach of the Indemnitee’s
duty of loyalty to the Company or its shareholders or an act or omission not in
good faith or which involves intentional misconduct or a knowing violation of
the law.

                    (b) For purposes of Section 6(a), the meaning of the phrase
“to the fullest extent permitted by law” shall include, but not be limited to:

 

 

 

          (i) to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and

 

 

 

          (ii) to the fullest extent authorized or permitted by any amendments
to, changes in, or replacements of the DGCL adopted or effected after the date
of this Agreement, whether as a result of a change in statute, rule or
regulation or judicial

- 2 -

--------------------------------------------------------------------------------



 

 

 

decision, that increase the extent to which a corporation may indemnify its
officers and directors.

          Section 7. Exclusions. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

                    (a) for which payment has actually been received by or on
behalf of Indemnitee under any insurance policy or other indemnity provision,
except with respect to any excess beyond the amount actually received under any
insurance policy or other indemnity provision;

                    (b) for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or similar provisions of state statutory or common law; or

                    (c) in connection with any Proceeding (or part of any
Proceeding) initiated or brought voluntarily by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless (i)
the Board of Directors of the Company authorized the Proceeding (or any part of
any Proceeding) prior to its initiation or (ii) the Company agrees to provide
indemnification under this Agreement, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

          Section 8. Advancement of Expenses.

                    (a) Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance all reasonable Expenses incurred by or on
behalf of Indemnitee in connection with any Proceeding within thirty (30) days
after the receipt by the Company of a statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred or to be incurred by Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses advanced to the extent it shall ultimately be determined that
Indemnitee is not entitled to be indemnified against such Expenses.

                    (b) Notwithstanding the foregoing, the obligation of the
Company to advance Expenses pursuant to Section 8(a) shall be subject to the
condition that, if, when and to the extent that the Company determines that
Indemnitee would not be permitted to be indemnified under applicable law, the
Company shall be entitled to be reimbursed, within thirty (30) days of such
determination, by Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Company that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
advance

- 3 -

--------------------------------------------------------------------------------



of Expenses until a final judicial determination is made with respect thereto
(as to which all rights of appeal therefrom have been exhausted or lapsed).

                    (c) The Company will be entitled to participate in the
Proceeding at its own expense.

          Section 9. Procedure for Determination of Entitlement to
Indemnification.

                    (a) To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company in accordance with Section 23 a written
request not later than thirty (30) days after receipt by Indemnitee of notice of
the commencement of any Proceeding. The request shall include therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary whether and to what extent Indemnitee is
entitled to indemnification. The Indemnitee’s failure to make a written request
will relieve the Company of its indemnification obligations under this Agreement
only to the extent the Company can establish that such failure to make a written
request resulted in actual prejudice to it, and the failure to make a written
request will not relieve the Company from any liability which it may have to
indemnify the Indemnitee otherwise than under this Agreement. The Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification. Upon submission of the
written request for indemnification by the Indemnitee pursuant to this Section
9(a), the Indemnitee’s entitlement to indemnification shall be determined
according to Sections 9(b)-(d) of this Agreement.

                    (b) Upon written request by Indemnitee for indemnification
pursuant to Section 9(a) hereof (or at such time as such a request should have
been made pursuant to Section 9(a) hereof), a determination with respect thereto
shall be made in the specific case:

 

 

 

          (i) if a Change in Control shall have occurred, by Independent Counsel
(unless Indemnitee shall request that such determination be made by the Board of
Directors or the stockholders, in which case the determination shall be made in
the manner provided below in clauses (ii) or (iii)) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee;

 

 

 

          (ii) if a Change of Control shall not have occurred, (A) by a majority
vote of a quorum of the Board of Directors consisting of Disinterested Directors
(as hereinafter defined), or (B) if a quorum of the Board of Directors
consisting of Disinterested Directors is not obtainable or even if obtainable,
such quorum of Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (C) if so directed by the Board, by the stockholders of the Company; or

 

 

 

          (iii) as provided in Section 10(b) of this Agreement. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. The Company and the
Indemnitee shall each cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance

- 4 -

--------------------------------------------------------------------------------



 

 

 

request any documentation or information which is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

                    (c) In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(b)
hereof, the Independent Counsel shall be selected as provided in this Section
9(c). If a Change of Control shall not have occurred, the Independent Counsel
shall be selected by the Board of Directors, and the Company shall give written
notice to Indemnitee advising Indemnitee of the identity of the Independent
Counsel so selected. If a Change of Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
event, Indemnitee or the Company, as the case may be, may, within seven (7) days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 18(n) of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is so made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court of Chancery for resolution of any objection which
shall have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 9(b)
hereof. The Company shall pay all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 9(b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 9(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 11(a)
of this Agreement, the Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing).

                    (d) The Company shall not be required to obtain the consent
of Indemnitee to the settlement of any Proceeding that the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and the settlement grants Indemnitee a complete and unqualified
release in respect of the potential liability. The Company shall not be

- 5 -

--------------------------------------------------------------------------------



liable for any amount paid by Indemnitee in settlement of any Proceeding that is
not defended by the Company, unless the Company has consented to such
settlement, which consent shall not be unreasonably withheld or delayed.

          Section 10. Presumptions and Effect of Certain Proceedings.

                    (a) In making a determination with respect to entitlement to
indemnification, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to such an action or create a presumption that Indemnitee has not
met the applicable standard of conduct.

                    (b) If the person, persons or entity empowered or selected
under Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made, and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto and so notifies
the Indemnitee in writing prior to the end of such 60-day period, identifying
with specificity the reasons for such additional time not greater than thirty
(30) days required; and provided, further, that the foregoing provisions of this
Section 10(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 9(b) of
this Agreement and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination the Board of Directors has resolved to
submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
made by Independent Counsel pursuant to Section 9(b) of this Agreement.

                    (c) The termination of any Proceeding or of any claim, issue
or matter therein, by settlement or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of Indemnitee to

- 6 -

--------------------------------------------------------------------------------



indemnification hereunder or create a presumption that Indemnitee did not act in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

                    (d) Reliance as Safe Harbor. For purposes of any
determination of Indemnitee’s good faith, Indemnitee shall be deemed to have
acted in good faith if Indemnitee’s action was based on the record or books of
account of the Company or relevant enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Company or
relevant enterprise in the course of their duties, or on the advice of legal
counsel for the Company or relevant enterprise or on information or records
given in reports made to the Company or relevant enterprise by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or relevant enterprise. The provisions of this Section 9(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have acted in good faith.

                    (e) Actions of Others. The knowledge and/or actions, or
failure to act, of any other director, partner, managing member, officer, agent
or employee or trustee of the Company or relevant enterprise shall not be
imputed to Indemnitee for purposes of determining his right to indemnification
under this Agreement, unless it is established that such actions or failures to
act were done at the direction of the Indemnitee.

          Section 11. Remedies of Indemnitee.

                    (a) In the event that (i) a determination is made pursuant
to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not made
timely and otherwise in accordance with Section 8 of this Agreement, (iii)
payment of indemnification is not made pursuant to Section 4, 5, 6 or 9(b) of
this Agreement within ten (I 0) days after receipt by Company of a written
request therefor, (iv) payment of indemnification pursuant to Section 2 or 3 of
this Agreement is not made within ten (10) days after a determination has been
made that the Indemnitee is entitled to indemnification, or (v) Indemnitee
determines in Indemnitee’s sole discretion that such action is appropriate or
desirable, the Indemnitee may seek, and shall be entitled to an adjudication by
the Delaware Court of Chancery, or any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek, and shall be
entitled to, a determination in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.

                    (b) In the event that a determination shall have been made
pursuant to Section 9(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 11, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

- 7 -

--------------------------------------------------------------------------------



                    (c) If a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 11, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading in connection with the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law.

                    (d) If the Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication of, or an award in arbitration to enforce, his rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration, but only if he prevails therein. If
Indemnitee is entitled under a judicial adjudication or arbitration under this
Section 11 to indemnification by the Company for some or a portion of the
Expenses paid with respect to such judicial adjudication or arbitration but not,
however, for the total amount thereof, the Expenses incurred by Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated.

                    (e) The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 11 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

          Section 12. Non-Exclusivity; Survival of Rights; Insurance;
Subrogation.

                    (a) The rights of indemnification and to receive advancement
of Expenses of Indemnitee as provided by this Agreement are a supplement to and
in furtherance of the Company’s Amended and Restated Certificate of
Incorporation, By-laws, any other agreement, any vote of stockholders or any
resolution of directors or otherwise, and shall not be deemed a substitute
therefore, shall not diminish or abrogate any rights of Indemnitee thereunder,
and shall not be deemed exclusive of any other rights to which Indemnitee may at
any time be entitled under applicable law, the Company’s Amended and Restated
Certificate of Incorporation, the Company’s Bylaws, any agreement, any vote of
stockholders or any resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall limit or
restrict the right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee prior to such amendment, alteration or
repeal. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

                    (b) The Company shall, from time to time, make a good faith
determination as to whether or not it is practicable for the Company to obtain
and maintain a policy or policies of insurance with reputable insurance
companies providing the directors or officers of the Company with coverage for
losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this agreement and otherwise. Among other
considerations,

- 8 -

--------------------------------------------------------------------------------



the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. To the extent that the Company
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees or agents of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee or agent under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

                    (c) The Company shall not be liable under this Agreement to
make any payment in connection with any Proceeding made against Indemnitee to
the extent Indemnitee has otherwise actually received payment (under any
insurance policy, By-law or otherwise) of the amounts otherwise indemnifiable
hereunder. The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

                    (d) In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit or enforce such rights.

          Section 13. Duration of Agreement.

                    (a) This Agreement shall continue until and terminate upon
the later of: (i) 10 years after the date that Indemnitee shall have ceased to
serve as a director or officer of the Company (or as a director, partner,
managing member, officer, employee, agent or trustee of any Other Enterprise
which Indemnitee served at the request of the Company); or (ii) the final
termination of any Proceeding, including any and all appeals, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement relating thereto.

                    (b) This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any of its subsidiaries), if any, is at will, and the Indemnitee may
be discharged at any time for any reason, with or without cause, except as may
be otherwise provided in any written employment contract between Indemnitee and
the Company (or any of its subsidiaries), other applicable formal severance
policies duly adopted by

- 9 -

--------------------------------------------------------------------------------



the Board, or, with respect to service as a director or officer of the Company,
by the Company’s Amended and Restated Certificate of Incorporation, By-laws, and
the DGCL. The foregoing notwithstanding, this Agreement shall continue in force
as provided above after Indemnitee has ceased to serve as a director or officer
of the Company.

          Section 14. Successors and Assigns, Etc. This Agreement shall be
binding upon and inure to the benefit of (i) the Company, its successors and
assigns (including any direct or indirect successor by merger, consolidation or
operation of law or by transfer of all or substantially all of its assets) and
(ii) Indemnitee and the heirs, personal and legal representatives, executors,
administrators or assigns of Indemnitee.

          Section 15. Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

          Section 16. Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

          Section 17. Headings. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

          Section 18. Definitions. For purposes of this Agreement:

                    (a) “Beneficial Owner” and “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 promulgated under the Exchange Act.

                    (b) “Change in Control”. A Change of Control shall be deemed
to occur upon the earliest to occur after the date of this Agreement of any of
the following events:

 

 

 

          (i) Acquisition of Stock by Third Party. Any Person becomes the
Beneficial Owner, directly or indirectly, of a Controlling Interest, provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any such acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any

- 10 -

--------------------------------------------------------------------------------



 

 

 

corporation controlled by the Company or (B) any such acquisition by any Person
pursuant to an Excluded Business Combination;

 

 

 

          (ii) Change in Board of Directors. During any period of two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constituted the
Board and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
Sections 18(c)(i), 18(c)(iii) or 18(c)(iv)) whose election by the Board or
nomination for election by the Company’s shareholders was approved by at least
two-thirds of the Incumbent Board, cease for any reason to constitute at least a
majority of the members of the Board; or

 

 

 

          (iii) Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity (an
“Excluded Business Combination”);

 

 

 

          (iv) Liquidation. The approval by the shareholders of the Company of a
complete liquidation of the Company or an agreement, or a series of agreements,
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; and

 

 

 

          (v) Other Events. There occurs any other event of a nature that would
be required to be reported in response to Item 6(e) of the Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement.

                    (c) “Company” shall have the meaning set forth in the
Preamble to this Agreement.

                    (d) “Company Agent” means serving as a director, trustee,
general partner, partner, managing member, officer, employee, agent or fiduciary
of the Company, any Subsidiary or, at the request of the Company, any Other
Enterprise.

                    (e) “Controlling Interest” means securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities.

                    (f) “DGCL” means the Delaware General Corporation Law, as in
effect from time to time.

- 11 -

--------------------------------------------------------------------------------



                    (g) “Delaware Court” means the Chancery Court of the State
of Delaware.

                    (h) “Disinterested Director” means a director of the Company
who is not and was not, and has not been threatened to become, a party to or a
participant in the Proceeding in respect of which indemnification is sought by
Indemnitee.

                    (i) “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                    (j) “Excluded Business Combination” has the meaning as set
forth in Section 18(b)(iii).

                    (k) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness, in,
or otherwise participating in, a Proceeding. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other cost relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

                    (l) “Incumbent Board” means, at any given time during any
specified period, the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously approved by at least two-thirds of the directors who were directors
at the beginning of the period.

                    (m) “Indemnitee” shall have the meaning set forth in the
Preamble to this Agreement.

                    (n) “Independent Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements) or
(ii) any other person who is, was or is threatened to be involved as a party to
or a participant in the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

                    (o) “Other Enterprise” means any corporation (other than the
Company or any Subsidiary), partnership, joint venture association, employee
benefit plan, trust or other enterprise or organization for which Indemnitee
acts as a Company Agent at the request of the Company or any Subsidiary.
Indemnitee shall be deemed to be acting as a Company Agent of an Other
Enterprise at the request of the Company with respect to any Other Enterprise in
which the Company or any Subsidiary has an investment as to which Indemnitee
shall act as a Company Agent from time to time. Indemnitee shall be deemed to be
acting as a Company Agent of an

- 12 -

--------------------------------------------------------------------------------



Other Enterprise at the request of the Company, if Indemnitee acts as a Company
Agent of an Other Enterprise at the written or oral request of the Company or of
any Subsidiary by which the Indemnitee is employed from time to time or if
Indemnitee acts as a Company Agent of an Other Enterprise by reason of being
requested, elected, hired or retained to succeed or assume the responsibilities
of a Person who previously acted as a Company Agent of an Other Enterprise at
the request of the Company.

                    (p) “Person” means a natural person, company, government,
political subdivision, agency, or instrumentality of a government, partnership,
limited partnership, syndicate, or other group, but does not include a foreign
central bank.

                    (q) “Proceeding” includes any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or other proceeding, including
any and all appeals, whether brought by or in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative or investigative
nature, to or in which Indemnitee was, is, or is threatened to be made, a party
or a participant, by reason of the fact that Indemnitee is or was a Company
Agent, by reason of any action taken by Indemnitee or of any inaction on his
part while acting as a Company Agent, or by reason of the fact that he is or was
serving as a Company Agent; in each case whether or not acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification or advancement of expenses can be provided under this Agreement;
except one initiated by an Indemnitee pursuant to Section 10 of this Agreement
to enforce his right under this Agreement.

                    (r) “Subsidiary” means any corporation, limited partnership,
limited liability company or other entity of which more than 50% of the
outstanding capital stock or other equity interests of such entity having
ordinary voting power to elect a majority of the board of directors (or
equivalent governing body) of such entity is now or hereafter owned, directly or
indirectly by the Company.

          Section 19. Enforcement.

                    (a) The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve or continue to serve as a director and/or
officer of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving or continuing to serve as a director and/or
officer of the Company.

                    (b) This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

          Section 20. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

- 13 -

--------------------------------------------------------------------------------



          Section 21. Effectiveness of Agreement. This Agreement shall be
effective as of the date set forth on the first page and shall apply to all acts
or omissions of Indemnitee which occurred prior to such date if Indemnitee was
an officer, director, employee or other agent of the Company, or was serving as
a Company Agent, at the time such act or omission occurred.

          Section 22. Notice by Indemnitee. Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise except to the extent the Company is actually
prejudiced by any such failure or delay.

          Section 23. Notices. All notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been direct, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed to the recipient at the address set
forth on the signature page hereto or to such other address as may have been
furnished to Indemnitee by the Company or to the Company by Indemnitee, as the
case may be.

          Section 24. Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee
for which Indemnitee would otherwise be indemnified pursuant to this Agreement,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement, interest, assessments and other charges paid or payable in
connection therewith, any federal, state, local or foreign taxes imposed (net of
the value to Indemnitee of any tax benefits resulting from tax deductions or
otherwise) as a result of the actual or deemed receipt of any payments under
this Agreement and/or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

          Section 25. Governing Law; Submission to Jurisdiction: Appointment of
Agent for Service of Process. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.
Except with respect to any arbitration commenced by Indemnitee pursuant to
Section 11(a) of this Agreement, the Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) to the extent such party is not a
resident of the State of Delaware, irrevocably name National Registered Agents,
Inc. or its

- 14 -

--------------------------------------------------------------------------------



successors and assigns as its agent in the State of Delaware for acceptance of
legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or otherwise
inconvenient forum.

          Section 26. Miscellaneous. Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate. The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.

[Remainder of Page Intentionally Blank]

- 15 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

 

 

 

 

XLNT VETERINARY CARE, INC.

 

 

 

By:

 

 

 

 

Robert Wallace, Chief Executive Officer

 

 

 

15466 Los Gatos Blvd. #109-352

 

Los Gatos, California 95032

 

Tel. # (408) 356-9576

 

Fax # (408)356-7417

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

Address:

 

Telephone:

 

Fax:


--------------------------------------------------------------------------------